Dykman, J.
This is an appeal from a judgment of the county court of Queen’s county, affirming a judgment in favor of the plaintiff against the defendant after a trial in a court of a justice of the peace. The testimony before the justice was sufficient to sustain his judgment, and the affirmance in the county court must be sustained. The plaintiff is a blacksmith, and the horses of the defendant were brought to his shop to be shod by men in the employ of the defendant. The horses were shod by the plaintiff, and the defendant received the benefit of the work. Those facts are undisputed, and they are amply sufficient to justify the judgment. The judgment should be affirmed, with costs.